UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MATTHEW GRACE and PINK PISTOLS, )
)
Plaintiffs, )
)
v. ) Civil Case No. 15-2234 (RJL)
)
DISTRICT OF COLUMBIA and CATHY )
LANIER, in her official capacity as )
Chief of Police for the Metropolitan Police ) F 1 l" E D
Departl'nent, )  1 7 
)
Defendgnfg, ) Clerk, U.S. Dlstr|ct & Bankrupi¢y
courts for the Distr|ct of Colunlb|a

RDER
(May  , 2016) [Dkts. ##6, 37]

For the reasons set forth in the Memorandum Opinion entered this date, it is
hereby

ORDERED that plaintiffs’ Motion for Preliminary injunction [Dkt. #6] is
GRANTED, and it is further

ORDERED that defendants and their officers, agents, and employees are
preliminarily enjoined from denying concealed carry licenses to applicants who meet all
eligibility requirements other than the requirement that the applicant demonstrate a "good
reason to fear injury to his or her person or property" or "any other proper reason for
carrying a pistol," as established and further defined in D.C. Code §§ 22-4506(21) and
7-2509.11 and D.C. Mun. Regs. tit. 24, §§ 2332.1, 2333.1, 2333.2, 2333.3, 2333.4, and

2334.1, and it is further

ORDERED that defendants shall modify and reissue, forthwith, all District of
Colurnbia concealed carry license application materials to be consistent with this Order
and the accompanying Memorandum Opinion, and it is further

ORDERED that plaintiffs’ Motion for a Permanent Injunction [Dkt. #6] is
DENIED WITHOUT PREJUDICE, and it is further

ORDERED that plaintiffs Motion to Consolidate the Preliminary Injunction
Proceedings with the Determination on the Merits [Dkt. #3 7] is DENIED.

SO ORDERED.

 

United States District Judge